 1

 2
                                  UNITED STATES DISTRICT COURT
 3
                                           DISTRICT OF NEVADA
 4
                                                     ***
 5
      MALE PERFORMANCE MEDICAL                              Case No. 2:18-cv-01731-APG-CWH
 6    PARTNERSHIP, LLC, et al.,
 7                           Plaintiffs,                    ORDER
 8          v.
 9    79 LLC,
10                           Defendant.
11

12          This matter is before the court on plaintiffs Male Performance Medical Partnership, LLC

13   and Medical Partnership, LLC’s response (ECF No. 18) to the court’s order to show cause.

14          On March 26, 2019, the court recommended that this case be dismissed based on

15   plaintiffs’ failure to comply with a court order to obtain an attorney and failure to respond to the

16   court’s order to show cause. (R&R (ECF N. 16).) Plaintiffs have now responded to the order to

17   show cause, stating that they retained an attorney and that their failure to comply with the court’s

18   previous orders was a result of excusable neglect. Given that plaintiffs now have an attorney, the

19   court deems its order to show cause satisfied and will vacate its pending report and

20   recommendation that the case be dismissed. This case will proceed on the normal litigation track

21   as guided by the Federal Rules of Civil Procedure.

22          IT IS THEREFORE ORDERED that the court’s order to show cause (ECF No. 15) is

23   deemed SATISFIED.

24          IT IS FURTHER ORDERED that the court’s report and recommendation (ECF No. 16) is

25   VACATED.

26          DATED: May 7, 2019

27
                                                           C.W. HOFFMAN, JR.
28                                                         UNITED STATES MAGISTRATE JUDGE
